Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN105093662A) in view of Van De Ven (US 2013/0235303).
Regarding claim 1, Fan teaches a light source module (Fig. 1-5, Abs, Pages 2-5 of English translation of  CN105093662A), comprising: 
a light-emitting element (30 in Fig. 2 and 5, Page 4, last paragraph, the white light source 30 includes a blue light LED with a yellow fluorescent powder (for example, YAG) coated on the surface), comprising a light-emitting surface (the surface of 30 facing 10 and 20 in Fig. 2 and 5); 
a light-guiding plate (20 in Fig. 2 and 5), comprising a light-incident surface (the surface 21 of 20 facing 10 in Fig. 1-2 and 5), wherein the light-guiding plate (20 in Fig. 2 and 5) is disposed such that the light-incident surface (the surface 21 of 20 facing 10 in Fig. 1-2 and 5) faces the light-emitting surface (the surface of 30 facing 10 and 20 in Fig. 2 and 5); and 
a filter (10 in Fig. 1-2 and 5, Pages 3-4, the filter 10 reflects the light of a wavelength in the range of 570 to 610nm, and the light in the range of 420nm to 560nm and in the range of 615nm to 680nm passes through the filter 10, the filter 10 is used to improve the color saturation of the display color comprises a plurality of first film layer 12 and a plurality of second film layer 13, the first filter film layer 12 is selected from TiO2, Nb2O5, Ti3O5, Ti2O3, TiO and CeO2, the second film layer 13 is selected from Y2O3, SiO2, CeF3, YF3 and ZnO), disposed between the light-emitting surface (the surface of 30 facing 10 and 20 in Fig. 2 and 5) and the light-incident surface (the surface 21 of 20 facing 10 in Fig. 1-2 and 5), 
wherein the light-emitting element (30 in Fig. 2 and 5, Page 4, last paragraph, the white light source 30 includes a blue light LED with a yellow fluorescent powder coated on the surface) emits a first light (Fig. 2 and 5, Page 4, the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface) having a first color temperature (Fig. 2 and 5, Page 4, the inherent color temperature of the first light) from the light-emitting surface (the surface of 30 facing 10 and 20 in Fig. 2 and 5), the first light (Fig. 2 and 5, Page 4, the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface) is filtered into a second light (Fig. 2 and 5, Page 4, the second light after at least 70% of the specific light with wavelength range of 570-610nm was reflected out by the filter 10 from the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface) having a second color temperature (Fig. 2 and 5, Page 4, the inherent color temperature of the second light) after the first light passed through the filter (10 in Fig. 1-2 and 5, Page 4), the light-incident surface of the guiding plate (the surface 21 of 20 facing 10 in Fig. 1-2 and 5) receives the second light (Fig. 2 and 5, Page 4, the second light after at least 70% of the light with wavelength range of 570-610nm was reflected out by the filter 10 from the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface).
Fan teaches that a center wavelength of a reflection band of the filter falls in a range of 570 nm to 610 nm (Page 4, Last paragraph). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 570nm to 590nm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that in the system of Fan, a center wavelength of a reflection band of the filter falls in a range of 570 nm to 590 nm since this would help to improve the color saturation of the color liquid crystal display panel of the filter (Fan, Abs, Page 4).
Fan teaches that the first light (Fig. 2 and 5, Page 4, the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface) comprises at least a blue light (Fig. 2 and 5, Page 4, a portion of the light from the blue LED) and a yellow light (Fig. 2 and 5, Page 4, the light from the yellow fluorescent powder), the first color temperature of the first light (Fig. 2 and 5, Page 4, the inherent color temperature of the first light comprising at least a blue light and a yellow light), the second light (Fig. 2 and 5, Page 4, the second light after at least 70% of the specific light with wavelength range of 570-610nm was reflected out by the filter 10 from the first light comprising at least a blue light and a yellow light) is the portions of the first light after at least 70% of the specific light with wavelength range of 570-610nm was reflected/filtered out from the first light, and a second color temperature of the second light (Fig. 2 and 5, Page 4, the inherent color temperature of the second light after at least 70% of the light with wavelength range of 570-610nm was reflected out by the filter 10 from the first light comprising at least a blue light and a yellow light). Fan does not explicitly point out that the first color temperature is lower than the second color temperature.
Van De Ven teaches that (Fig. 2-3, [0258-0259, 0309]) a blue light (the blue light corresponding to the light with the wavelength of 450-520 nm in Fig. 2-3) has a color temperature above 6000K (Fig. 2-3), a yellow light (the yellow light corresponding to the light with the wavelength of 565-590 nm in Fig. 2-3) has a color temperature below about 5000K (Fig. 2-3), and the light with wavelength of 570-610nm has a color temperature below about 5000K (Fig. 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Van De Ven for the system of Fan such that in the system of Fan, , the first light (Fig. 2 and 5, Page 4, the first light emitting from the light source 30 including a blue LED with a yellow fluorescent powder coated on the surface) comprises at least a blue light with a color temperature above 6000K and a yellow light with a color temperature below 5000K, and the second light is the portions of the first light after at least 70% of the specific light with wavelength range of 570-610nm and color temperature below 5000K was reflected/filtered out from the first light; therefore, the first color temperature of the first light is lower than the second color temperature of the second light. The motivation is that the Chromaticity Diagram is well known to the persons of skill in the art (Van De Ven, [0259]), and it helps to improve the color saturation of the color liquid crystal display panel (Fan, Abs, Page 4).
Regarding claims 4, 6-7 and 9-10, Fan also teaches the following elements:
(Claim 4) the filter (10 in Fig. 1-2 and 5, Pages 3-4, the filter 10 reflects the light of a wavelength in the range of 570 to 610nm, and the light in the range of 420nm to 560nm and in the range of 615nm to 680nm passes through the filter 10, the filter 10 is used to improve the color saturation of the display color and comprises a plurality of first film layer 12 and a plurality of second film layer 13, the first filter film layer 12 is selected from TiO2, Nb2O5, Ti3O5, Ti2O3, TiO and CeO2, the second film layer 13 is selected from Y2O3, SiO2, CeF3, YF3 and ZnO) comprises a base (11 in Fig. 1) and a stacked structure (12 and 13 in Fig. 1) disposed on the base (11 in Fig. 1), and the stacked structure  (12 and 13 in Fig. 1) comprises alternately stacked (N+1) first material layers (12 in Fig. 1) and N second material layers (13 in Fig. 1), where N is a positive integer, each of the second material layers (13 in Fig. 1) is sandwiched between two of the first material layers (12 in Fig. 1), and the first material layer (12 in Fig. 1) has a first refractive index (Abs, Pages 2-3), the second material layer (13 in Fig. 1) has a second refractive index (Abs, Pages 2-3), and the first refractive index is greater than the second refractive index (Abs, Pages 2-3).
(Claim 6) a material of the first material layer comprises titanium dioxide (Page 3, last Paragraph), and a material of the second material layer comprises silicon dioxide (Page 3, last Paragraph).
(Claim 7) wherein N is at least 3 (Page 3, the total number of the first film layer 12 and second film layer 13 is more than or equal to 11 layers)
(Claim 9) a width range of the reflection band is from 20nm to 120nm (Page 4, Last paragraph, the reflection band is 610nm-570nm=40nm, MPEP 2131.03 I.)
(Claim 10) the light-emitting element (30 in Fig. 2 and 5, Page 4, last paragraph, the white light source 30 includes a blue light LED with a yellow fluorescent powder (for example, YAG) coated on the surface) comprises silicate or yellow phosphor (Page 4, last paragraph).

Regarding claim 5, Fan also teaches a difference between the first refractive index and the second refractive index (Page 3, the difference between the first index of refraction and the second index of refraction is greater than or equal to 0.5) is greater than or equal to 0.5, and a number of layers of the stacked structure (Page 3, the total number of the first film layer 12 and second film layer 13 is more than or equal to 11 layers) is greater than or equal to 11. When a difference between the first refractive index and the second refractive index is 0.5 and a number of layers of the stacked structure is 11, a ratio of the difference between the first refractive index and the second refractive index to the number of layers of the stacked structure is 0.045, which is very close to the claimed range of 0.049 and 0.277 (MPEP 2144. 05 I.). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that in the system of Fan in view of Van De Ven, a ratio of a difference between the first refractive index and the second refractive index  to a number of layers of the stacked structure is between 0.049 and 0.277. The motivation is to provide a filter able to improve the color saturation of the color liquid crystal display panel (Fan, Abs, Page 4)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Van De Ven as applied to claim 1 above, and further in view of Koseoglu (US 2019/0203112).
Regarding claim 2, Fan teaches that the first color temperature is a color temperature of the first light emitted from the light-emitting element including a blue light LED and a yellow fluorescent powder. Fan does not teach the following elements. 
Koseoglu teaches the following elements (Fig. 1, [0020-0028, 0045, 0064, 0003, 0008-0009]):
(Claim 2) a color temperature of the light (Fig. 1, [0021, 0045, 0064, 0003, 0008-0009]) emitted from a light-emitting element including a blue light LED (Abs, [0003, 0008-0009]) and a yellow fluorescent powder ([0021, 0045, 0064]) is between 3000 K and 4000 K. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 2500 K and 3800 K overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koseoglu for the system of Fan in view of Van De Ven to try and recognize such that in the system of Fan in view of Van De Ven, 
(Claim 2) the first color temperature is between 2500 K and 3800 K.
The motivation is to provide better optical properties as well as higher emission efficiencies (Koseoglu, [0014, 0028]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Van De Ven as applied to claim 1 above, and further in view of Lin (US 2012/0057098).
Regarding claim 3, Fan teaches that the second light is a light emitted from a backlight unit. Fan does not teach that the second color temperature of the second light is between 6000 K and 7000 K.
Lin teaches that (Fig. 1-2, Abs, [0056-0061, 0089]) a color temperature of the light from a backlight unit (20 in Fig. 1, Abs, [0056-0061]) is in a range of 6000K to 20000K ([0056-0061], Abs). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 6000 K and 7000 K overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lin for the system of Fan in view of Van De Ven to try and recognize such that in the system of Fan in view of Van De Ven, the second color temperature of the second light is between 6000 K and 7000 K. The motivation is to provide a color liquid crystal display device having high brightness and high contrast (Lin, [0089, 0003]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Van De Ven as applied to claim 4 above, and further in view of Corzine (US 2007/0036186).
Regarding claim 8, Fan also teaches that the filter (10 in Fig. 1-2 and 5, Pages 3-4, the filter 10 reflects the light of a wavelength in the range of 570 to 610nm, the filter 10 comprises a plurality of first film layer 12 and a plurality of second film layer 13, the first filter film layer 12 is selected from TiO2, Nb2O5, Ti3O5, Ti2O3, TiO and CeO2, the second film layer 13 is selected from Y2O3, SiO2, CeF3, YF3 and ZnO) has a reflectivity at the wavelength in the range of 570 to 610nm , and the filter comprises a stacked structure (12 and 13 in Fig. 1) comprising alternately stacked (N+1) first material layers (12 in Fig. 1) and N second material layers (13 in Fig. 1). Fan does not teach the following elements. 
Corzine teaches the following elements (Fig. 3, [0018], the first optical reflector 14 includes a system of alternating layers of different refractive index materials, where each of the alternating layers has an effective optical thickness (i.e., the layer thickness multiplied by the refractive index of the layer) that is an odd integer multiple of one-quarter of the wavelength of the light highly reflected by reflector 14):
(Claim 8) a thickness of each of the first material layers (Fig. 3, [0016-0018]) is 3(λ0/4n1) or 5(λ0/4n1) (Fig. 3, [0018], the odd integer is 1, 3, 5,…) , and a thickness of the each of the second material layers (Fig. 3, [0018]) is 3(λ0/4n2) or 5(λ0/4n2) (Fig. 3, [0018], the odd integer is 1, 3, 5,…), where λ0 is the wavelength of the light highly reflected by the filter, n1 is the first refractive index, and n2 is the second refractive index ([0018]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Corzine for the system of Fan in view of Van De Ven to try and recognize such that in the system of Fan in view of Van De Ven, 
(Claim 8) a thickness of each of the first material layers is 3(λ0/4n1) or 5(λ0/4n1), and a thickness of the each of the second material layers is 3(λ0/4n2) or 5(λ0/4n2), where λ0 is the center wavelength of the reflection band of the filter, n1 is the first refractive index, and n2 is the second refractive index.
The motivation is to provide a reflector/filter being highly reflective of a light within a specific wavelength (Corzine, [00188]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN105093662A) in view of Van De Ven (US 2013/0235303) and Yang (US 2021/0223632).
Regarding claim 11, as stated in the rejection of claim 1 above, Fan in view of Van De Ven teaches that a light source module, comprising: a light-emitting element, comprising a light-emitting surface; a light-guiding plate, comprising a light-incident surface, wherein the light-guiding plate is disposed such that the light-incident surface faces the light-emitting surface; and a filter, disposed between the light-emitting surface and the light-incident surface, and a center wavelength of a reflection band of the filter falls in a range of 570 nm to 590 nm, wherein the light-emitting element emits a first light having a first color temperature from the light-emitting surface, the first light is filtered into a second light having a second color temperature after the first light passed through the filter, the light-incident surface of the guiding plate receives the second light, and the first color temperature is lower than the second color temperature. Fan also teaches a display device (Abs, Fig. 1-5, Pages 2-5), comprising: the light source module (Fig. 1-5, Abs, Pages 2-5) and a display module (Abs, Page 1). Fan does not teach that the display module is located under the light-guiding plate of the light source module.
Yang teaches that (Fig. 1, 4 and 9, [0002-0004, 0035-0040, 0083]) a reflective display module (20 in Fig. 1, 4 and 9) is located under a light-guiding plate (11 in Fig. 1, 4 and 9) of a light source module (10 in Fig. 1, 4 and 9).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Fan in view of Van De Ven such that in the system of Fan in view of Van De Ven , a reflective display module is located under the light-guiding plate of the light source module. The motivation is to provide a reflective display apparatus having the advantages such as soft light, power saving, and better display effect in the outdoors (Yang, [0002-0004]).

Regarding claims 12-14, Fan does not teach the following elements. 
Yang teaches the following elements (Fig. 1, 4 and 9, [0002-0004, 0035-0040, 0083-0086]):
(Claim 12) the display module (20 in Fig. 1, 4 and 9) is a reflective display module ([0039-0040, 0083]);
(Claim 13) the light source module (Fig. 1, 4 and 9) is a former light source module (10 in Fig. 1, 4 and 9); 
(Claim 14) the display module (20 in Fig. 1, 4 and 9) is bonded to the light-guiding plate (11 in Fig. 1, 4 and 9) of the light source module (10 in Fig. 1, 4 and 9) through an adhesive material (Fig. 1, 4 and 9, [0019, 0085-0086], 20 is bonded to 11 through an adhesive material since 10 is boned to 20 through an optical clear adhesive material).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Fan in view of Van De Ven and Yang such that in the system of Fan in view of Van De Ven and Yang, 
(Claim 12) the display module is a reflective display module;
(Claim 13) the light source module is a former light source module;
(Claim 14) the display module is bonded to the light-guiding plate of the light source module through an adhesive material.
The motivation is to provide a reflective display apparatus having the advantages such as soft light, power saving, and better display effect in the outdoors (Yang, [0002-0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871